Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 13 January 2022 for application number 15/527/138.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 14 and 19 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a memory copy device reading and writing data between a cache memory and main memory via a DMA port, and containing an address translation device for translating between a memory physical address and memory virtual address.  The prior art of record teaches DMA to a cache memory and a main memory, however it does not teach a memory copy device reading and writing data between a cache memory and main memory via a DMA port, and containing an address translation device for translating between a memory physical address and memory virtual address.  The prior art of record also teaches an address translation device for translating between a memory physical address and memory virtual address, however it does not teach a memory copy device reading and writing data between a cache memory and main memory via a 
Dependent claims 16 – 18 and 21 – 26 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183